STATEMENT OF FACTS
BY THE COURT
This proceeding ,in error is brought to reverse a judgment of the court of common pleas by which judgment the court below *248refused the petition of the defendant to vacate judgment, which petition was filed under Section 11631 GC.
All the evidence in the record tends to show and does show that the plaintiff took judgment upon a warrant of attorney for .more than was due the plaintiff and that the defendant was not summoned or otherwise legally notified of the time and place of taking such judgment. We also find that the court erred in excluding evidence offered by the defendant below. The action of the court in each of these respects constituted reversible error. The judgment will therefore be reversed and the cause remanded for further proceedings.
Williams ;and Richards, JJ, concur. Lloyd, J, not participating.